Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/14/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (i.e. the NPL document having Cite No. 2).  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 7-10 and 13-14 are directed to devices and claims 11 and 15 are directed to methods. Therefore, these claims fall within the four statutory categories of invention.
Claim 11 recites, A settlement method executed by a settlement device capable of receiving data via a network and including a computer for performing data processing, the settlement method including steps executed by the computer of: a settlement device receiving step of receiving virtual currency data from a predetermined device for requesting settlement, via a network, the virtual currency data including virtual currency encryption data which is a character string extracted, in conformity with a predetermined rule, from a character string obtained by encrypting plaintext original data which is data including at least amount information specifying a monetary value of the virtual currency data; 
a settlement device encryption step of generating encryption data for confirmation which is a character string extracted, in conformity with a rule identical to the predetermined rule used when the virtual currency encryption data is generated, from a character string obtained by encrypting, according to a method identical to a method used when the original data is encrypted, original data for confirmation which is original data identical to the original data serving as an origin of the virtual currency encryption data included in the received virtual currency data; 
a determination step of comparing the virtual currency encryption data included in the virtual currency data received by the settlement device receiving step with the encryption data for confirmation generated by the settlement device encryption step, and of determining that the virtual currency data including the virtual currency encryption data is authentic, when both the data coincide with each other; and 
a settlement step of accepting settlement of an amount of money specified by the amount information included in the original data, when the determination step determines that the virtual currency data is authentic.
(Additional element(s) emphasized in bold)
The above claim describes a process of receiving transaction settlement information, generating transaction verification data (e.g. account information), comparing the received transaction information with the verification data, and in response to a match/verification, settling/processing the transaction. Therefore, claim 11 is directed to the abstract idea of transaction verification which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as settlement device, virtual currency data, encryption, and predetermined device merely use computers as tools to perform an abstract idea. The use of virtual currency data and encryption does no more than generally link the abstract idea to a particular field of use, the use of encryption does not improve the functioning or performance of the computing devices, and the use of processors/computers (settlement device, predetermined device) as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than computers performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of settlement device, virtual currency data, encryption, and predetermined device do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of virtual currency data and encryption does no more than generally link the abstract idea to a particular field of use, the use of encryption does not improve the functioning or performance of the computing devices, and the use of settlement and predetermined devices does no more than use computers/processors as tools to implement or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of verifying transactions for settlement via a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
The same analysis pertaining to the abstract idea of transaction verification holds true for claims 7-10 and 13-15 as well, with the additional elements of recording means and virtual currency data generating device merely continuing to use processors/computers as tools to implement the abstract idea. Therefore, claims 7-10 and 13-15 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Means plus Function
Claim limitations “a settlement device receiving means,” “a settlement device encryption means,” “a determination means,” “a settlement means,” “a first recording means,” “a second recording means,” and “a generating device encryption means” (see claims 7-9 and 13-14) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 is also rejected due to its dependence on at least claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammad et al. (US 2013/0226802 “Hammad”).
Regarding claims 7 and 11, Hammad discloses: A settlement device and settlement method, comprising: a settlement device receiving means that receives virtual currency data from a predetermined device for requesting settlement, via a network, the virtual currency data including virtual currency encryption data ("dCVV") which is a character string extracted, in conformity with a predetermined rule, from a character string obtained by encrypting plaintext original data which is data including at least amount information specifying a monetary value of the virtual currency data (Fig. 1, Fig. 3-4, Fig. 6, 0030, 0033, 0036-0040);
a settlement device encryption means that generates encryption data for confirmation which is a character string extracted, in conformity with a rule identical to the predetermined rule used when the virtual currency encryption data is generated, from a character string obtained by encrypting, according to a method identical to a method used when the original data is encrypted, original data for confirmation which is original data identical to the original data serving as an origin of the virtual currency encryption data included in the received virtual currency data (Fig. 1, Fig. 3, Fig. 6, 0033, 0036-0038, 0043, 0046);
a determination means that compares the virtual currency encryption data included in the virtual currency data received by the settlement device receiving means with the encryption data for confirmation generated by the settlement device encryption means, and determines that the virtual currency data including the virtual currency encryption data is authentic, when both the data coincide with each other (Fig. 6, 0046);
and a settlement means that accepts settlement of an amount of money specified by the amount information included in the original data, when the determination means determines that the virtual currency data is authentic (Fig. 6, 0046).
Regarding claim 8, Hammad disclose all limitations of claim 7. Hammad further discloses: a first recording means that records the original data for confirmation, wherein when the settlement device receiving means receives the virtual currency data, the settlement device encryption means reads, from the first recording means, original data for confirmation identical to the original data serving as an origin of the virtual currency encryption data included in the virtual currency data, and generates the encryption data for confirmation, based on the read original data for confirmation (Fig. 1, Fig. 3, 0033, 0036-0038, 0043).
Regarding claim 9, Hammad disclose all limitations of claim 7. Hammad further discloses: a second recording means that records the encryption data for confirmation, wherein when the settlement device receiving means receives the virtual currency data, the determination means compares the encryption data for confirmation recorded in the second recording means with the virtual currency encryption data included in the virtual currency data received by the settlement device receiving means, and when the encryption data for confirmation identical to the virtual currency encryption data is recorded in the second recording means, the determination means determines that the virtual currency data including the virtual currency encryption data is authentic (Fig. 1, Fig. 3, Fig. 6, 0033, 0036-0038, 0043, 0046).
Regarding claim 10, Hammad disclose all limitations of claim 7. Hammad further discloses: wherein the virtual currency data includes encryption condition data ("ATC") which is information for specifying a condition when the original data is encrypted, and when the original data for confirmation is encrypted, the settlement device encryption means determines a method of encrypting the original data for confirmation, based on the encryption condition data included together with the virtual currency encryption data in the virtual currency data (Fig. 6, 0029, 0033, 0040, 0044, 0046).
Regarding claims 13 and 15, Hammad discloses: A virtual currency data generating device and method, comprising a generating device encryption means that generates virtual currency encryption data which is a character string extracted, in conformity with a predetermined rule, from a character string obtained by encrypting plaintext original data which is data including at least amount information specifying a monetary value of the virtual currency data, and thus being capable of generating virtual currency data which includes the virtual currency encryption data and is data on virtual currency having a monetary value (Fig. 1, Fig. 3, Fig. 6, 0030, 0033, 0036-0038, 0043, 0046).
Regarding claim 14, Hammad discloses all limitations of claim 7. Hammad further discloses: A virtual currency data generating device, comprising a generating device encryption means that generates virtual currency encryption data which is a character string extracted, in conformity with a predetermined rule, from a character string obtained by encrypting plaintext original data which is data including at least amount information specifying a monetary value of the virtual currency data, and thus being capable of generating virtual currency data which includes the virtual currency encryption data and is data on virtual currency having a monetary value, wherein the virtual currency data generating device is integrated with the settlement device according to claim 7 (Fig. 1, Fig. 3, Fig. 6, 0030, 0033, 0036-0038, 0043, 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nanbu et al. (US 2003/0018544) discloses a method and system for generating a unique order ID (“ASP-ID”) following extraction rules on hash values.
Downing et al. (US 2012/0078798) discloses a method and system for verifying financial transaction information via extraction of data from a hashed packet and comparing the hashed packet to another hashed packet generated from the extracted data.
Juthani (US 2013/0124292) discloses a method and system for generating multi-factor encryption keys for use in verifying transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685